Exhibit 10.31.2

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
AMENDMENT NO. 2 TO LICENSE AND SUPPLY AGREEMENT


This Amendment No. 2 to License and Supply Agreement (this “Amendment”) is
entered into with effect as of December 31, 2012 (“Amendment Effective Date”),
by and among Endo Pharmaceuticals Inc., a Delaware corporation having a
principal place of business at 100 Endo Drive, Chadds Ford, Pennsylvania 19317
(“Endo”), Novartis Consumer Health, Inc., a Delaware corporation having a
principal place of business at 200 Kimball Drive, Parsippany, New Jersey 07054
(“Novartis”), and Novartis AG, a Swiss corporation having a principal place of
business in Basel, Switzerland (“Novartis AG”). Each of Novartis AG, Novartis
and Endo is referred to herein individually as a “Party” and collectively as the
“Parties.”
WHEREAS, the Parties entered into a License and Supply Agreement, dated March 4,
2008, which was amended by that certain Amendment No. 1 to License and Supply
Agreement, dated March 28, 2008 (as amended, the “License and Supply
Agreement”);
WHEREAS, the Parties desire to amend the License and Supply Agreement as
provided herein;
WHEREAS, the terms and conditions in the License and Supply Agreement continue
to be in full force and effect between the Parties except as modified as set
forth below;
NOW THEREFORE, in consideration of the premises and covenants herein contained
the Parties agree as follows:
1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the License and Supply Agreement. All amendments set
forth herein shall become effective prospectively from and after the Amendment
Effective Date, unless otherwise expressly provided herein.


2.    Amendment to Section 4.4(b). The table in Section 4.4(b) of the License
and Supply Agreement shall be amended and restated to read as follows:
Agreement Year
Details
Portion of Details
Required to be Primary
Details
Year 1
***
***
Year 2
***
***
Year 3
***
***
Year 4
***
***
Year 5
***
***
Each Renewal Term
***
***



3.    Amendment to Section 4.9. The table in Section 4.9 of the License and
Supply Agreement shall be amended and restated to read as set forth below. The
following sentence shall be added to the end of Section 4.9 of the License and
Supply Agreement: “Notwithstanding anything herein to the contrary, in Agreement



--------------------------------------------------------------------------------

Exhibit 10.31.2

Year 5 and each Renewal Term thereafter until NOVARTIS notifies ENDO in writing
of its ***, ENDO’s annual minimum expenditures of A&P Expenses as set forth in
Column 5 of the table in this Section 4.9 shall be reduced by *** percent (***%)
from the levels set forth in Column 5.”
Minimum A&P Expenses Requirements


Column 1
Column 2
Column 3
Column 4
Column 5


Agreement
Year 1
Agreement
Year 2
Agreement
Year 3
Agreement
Year 4
Agreement
Year 5 and Renewal Terms
$15,000,000
$20,000,000
15% of prior Agreement
Year’s Net Sales but not to exceed $30,000,000
13% of prior Agreement Year’s Net Sales but not to exceed $30,000,000
4.8% of prior Agreement
Year’s Net Sales
but not to exceed
$30,000,000



4.    Amendment to Section 5.9(b). The following sentence shall be added to the
end of Section 5.9(b)(i) of the License and Supply Agreement:
“Notwithstanding anything herein to the contrary, effective January 1, 2013, the
price for Licensed Product shall be reduced by *** percent (***%), which shall
translate into a reduction of $***/unit for the 100g tube (currently priced at
$***/unit) and a reduction of $***/unit on the 20g tube (currently priced at
$***/unit); it being understood that this price reduction shall remain in effect
throughout the Term of this Agreement. In the event of any future price
increases, the foregoing amounts ($***/unit for 100g tube and $***/unit for 20g
tube) shall be deducted from the total price otherwise permitted to be charged
under the current License and Supply Agreement.”
5.    Amendment to Section 9.1. The last three sentences of Section 9.1 of the
License and Supply Agreement are hereby amended and restated to read as follows:
“ENDO shall cooperate fully with NOVARTIS in connection with an OTC Switch,
including, providing any materials reasonably required by NOVARTIS to support
the OTC Switch. Notwithstanding the foregoing, NOVARTIS shall not Launch an OTC
Equivalent Product prior to April 1, 2014, and NOVARTIS shall not take any
action that results in the loss of Rx Product status for the Licensed Product
prior to such time. NOVARTIS shall notify ENDO when it submits a filing to the
FDA in respect of an OTC Equivalent Product.”
6.    Amendment to Section 17.1(a). The following clause shall be added to the
end of the last sentence in Section 17.1(a) of the License and Supply Agreement:
“; provided that notwithstanding the foregoing, in no event shall the NOVARTIS
Parties provide notice of non-renewal prior to January 1, 2016.” For the
avoidance of doubt, nothing in this Amendment shall amend or restate, or be
deemed to amend or restate, any provision of Section 17.2 or Section 17.3 of the
License and Supply Agreement or limit the rights of a NOVARTIS Party to
terminate the License and Supply Agreement pursuant to Section 17.2 or Section
17.3 of the License and Supply Agreement.



--------------------------------------------------------------------------------

Exhibit 10.31.2

7.    Conflict. This Amendment will govern if it conflicts with any provision of
the License and Supply Agreement. 
8.    Effectiveness of the Agreement. The Parties acknowledge and agree that
this Amendment constitutes a valid and binding amendment to the License and
Supply Agreement for purposes of Section 20.6 of the License and Supply
Agreement. For the avoidance of doubt, nothing in this Amendment shall be deemed
to amend, modify, delete or extend the disclaimers of warranties in Section 13.4
of the License and Supply Agreement or limitations of damages in Section 20.16
of the License and Supple Agreement, which disclaimers and limitations shall
apply to this Amendment as if set forth in full herein. This Amendment may be
executed in several counterparts, each of which shall be deemed an original and
all of which taken together shall constitute a single instrument. Except as set
forth in this Amendment, there are no other amendments to the License and Supply
Agreement and the License and Supply Agreement remains in full force and effect
as amended as of the Amendment Effective Date.
{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.}



--------------------------------------------------------------------------------

Exhibit 10.31.2

IN WITNESS WHEREOF, this Amendment No. 2 to License and Supply Agreement has
been executed by the authorized officers of the Parties hereto with effect as of
the Amendment Effective Date.
ENDO PHARMACEUTICALS INC.
 
 
 
 
 
 
 
By:
/S/ David P. Holveck
 
 
 
Name:
David P. Holveck
 
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
 
 
NOVARTIS AG
 
NOVARTIS CONSUMER HEALTH, INC.
 
 
 
 
 
By:
/S/ Felix R. Ehrat
 
By:
/S/ Greg Tole
Name:
Felix R. Ehrat
 
Name:
Greg Tole
Title:
Group General Counsel
 
Title:
General Counsel, OTC






